Citation Nr: 0611103	
Decision Date: 04/18/06    Archive Date: 04/26/06

DOCKET NO.  02-20 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
postoperative recurrent 
sebaceous cysts, scalp and face.

2.  Entitlement to a higher (compensable) rating for 
folliculitis of the scalp.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

E. Ward, Counsel

INTRODUCTION

The veteran served on active duty from June 1979 to March 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

In October 2000 the veteran and his spouse testified at a 
hearing before a hearing officer at the RO. They also 
testified before the undersigned at a November 2004 hearing 
at the RO. Transcripts of those hearings are of record. 

In a July 2002 statement associated with a VA Form 9, the 
veteran raised the issue of an increased rating for the low 
back disability, and in statements and testimony, also 
appears to be raising claims for other bodily skin 
manifestations. These issues are referred to the RO for 
appropriate action.

The case was remanded in June 2005 for further development. 
The issue of the restoration of a 10 percent evaluation for 
service-connected sebaceous cysts of scalp and face, for 1 
month of August 2002, to include the propriety of the 
reduction, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The manifestations of the veteran's sebaceous cysts, 
scalp and face more closely approximate two or three 
characteristics of disfigurement, but no more.  Asymmetry of 
facial features is not shown.

2.  Folliculitis of right frontal scalp is manifested by 
painful unstable scar area of periodic papules with recurrent 
crusting and hypopigmentation, with no active cystic areas 
currently present.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in appellant's favor, 
the criteria for an increased 30 percent evaluation, but no 
more, for postoperative recurrent sebaceous cysts, scalp and 
face, have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 4.118, Diagnostic Codes 7819-7800 (2005) 

2.  With resolution of reasonable doubt in the appellant's 
favor, the criteria for an evaluation of 10 percent, but no 
more, for recurrent folliculitis of the scalp have been met. 
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Codes 7899-7800, 7804, 7806 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing the VCAA are applicable to the 
appellant's claims.

The record reflects that through the rating decision, 
statement of the case and supplements thereto, as well as 
VCAA letter dated in July 2003, in the Board's remand dated 
in June 2005, and other correspondence of record, the veteran 
has been informed of the evidence and information necessary 
to substantiate the increased rating claims, the information 
required from him in order for VA to obtain evidence and 
information in support of the claim, and the assistance that 
VA would provide in obtaining evidence. In a July 2003 VCAA 
notification letter, the RO specifically requested that the 
veteran complete and return VA Form 21-4142, Authorization 
and Consent to Release Information, specifying where he had 
received treatment, in order that any additional records may 
be requested by VA on his behalf. Since the veteran was 
informed of the evidence that would be pertinent to the claim 
and requested to submit such evidence or provide the 
information necessary to enable the RO to obtain such 
evidence, the Board believes that he was on notice of the 
fact that he should submit any pertinent evidence in his 
possession. Therefore, the Board is satisfied that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations. See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

During the pendency of the appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision, on 
March 3, 2006, in the consolidated appeal of Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506, which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  This decision requires VA to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating 
or is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. This notice must 
include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded. Dingess/Hartman, slip op. at 14. 

Consistent with Dingess/Hartman, the file reflects that in 
the rating decisions, October 2003 statement of the case, and 
supplements thereto, in particular, the July 2003 VCAA 
notification letter and other correspondence including the 
remand, and January 2006 supplemental statement of the case, 
the RO and the Board provided notice to the veteran of the 
type of evidence necessary to establish a higher disability 
rating. The communications notified the veteran and his 
representative of the status of the evidence as it was 
developed and of the need for substantiating evidence from 
him, and notified him of the ratings assignable in this case. 
Given the grant of increased ratings below, any deficits in 
these notices are no more than non-prejudicial error. See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005). On review, 
the Board is satisfied that the veteran received notice 
equivalent to that required under of the provisions of the 
VCAA and all pertinent court precedent, and the content of 
the notices fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and more recent 
court precedent. See Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 2006).  

The Board also finds that the RO has obtained, or made 
reasonable efforts to obtain, all records or other evidence 
that might be relevant to the appellant's claims. The service 
medical records and all identified pertinent post-service 
treatment records have been associated with the claims file. 
The veteran was afforded several VA medical examinations 
pertinent to the claims, and the Board remanded the case in 
June 2005 for further evidentiary development. Further, the 
veteran and his representative have been afforded adequate 
opportunity to provide additional evidence and argument in 
support of his claim, and have done so. The Board believes 
that VA has complied with its duty to assist the veteran in 
the development of facts pertinent to his claims, and that no 
reasonable possibility exists that any further assistance 
would aid in substantiating the claim. 38 U.S.C.A. § 5103A. 
Therefore, a decision on the merits at this stage without 
remand for additional development is not prejudicial to the 
veteran. Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  Analysis 

The evidence includes VA examinations in October1991 and 
November 1991; VA outpatient treatment notes dated in 1994;VA 
examinations in September 1994, October 1996, September 1997, 
October 1999, VA outpatient treatment notes from 1996 to 
2001, and 2003-2005; and VA examinations dated in October 
2001, January 2003, and October 2005. Although the Board has 
reviewed all of the evidence of record, only the salient 
records will be discussed below.

Service medical records reflect 1983 treatment for multiple 
pustules to scalp, forehead, upper and lower mandible, face, 
and neck, with diagnosis of mild pseudofolliculitis barbae 
associated with an acne problem. Records also reflect two-
week hospitalization in November 1983 for recurrent infected 
sebaceous cysts described as a sebaceous disk at the top of 
the scalp, open and draining, with development of a second 
infected cyst near the primary cyst, necessitating surgery in 
1984. Residuals are recurrence and pain at the site of the 
original surgery. The disability is primarily located in the 
left vertex of the scalp. A January 1987 dermatological 
referral for pain in the scalp with several small pustules, 
was diagnosed as folliculitis capitis, primarily located in 
the right frontal scalp area. 

Service connection was granted for sebaceous cysts of scalp 
and face, rated 0 percent disabling under diagnostic code 
(DC) 7819, effective from March 1991, increased to 10 percent 
effective from July 1997, reduced to 0 percent effective from 
August 1, 2002, and increased to 10 percent under DC 7819-
7800, effective from August 30, 2002. Service connection was 
granted for folliculitis of scalp, noncompensably rated 
effective from March 1991, under DC 7899-7806, which rating 
has remained unchanged.

Post service records reflect September 1997 VA skin 
examination showing post surgical 3/4 inch by 1/2 inch scar on 
crown of scalp. It was being treated with oral Tetracycline 
and allowed to drain rather than surgical removal. 
Examination showed nodules ranging from 2 to 4 mm on the 
scalp, with a diagnosis of sebaceous cysts of scalp. An 
October 1999 VA skin examination revealed a small area of 
scalp where sebaceous cysts had been in the past, with bald 
skin and a scar about 1x1 cm on top of the head at the 
vertex, without exfoliation or crusting. There were scars 
where previous sebaceous cysts had been lanced over the 
zygomatic arches on the right and left temporal areas. 
Diagnoses were scars from previous sebaceous cysts, and 
contact dermatitis of the abdomen.

In May 2000, the RO proposed reduction of the veteran's 
disability ratings. In an October 2000 before a hearing 
officer at the RO, the veteran and his wife testified to the 
effect that there was pus draining intermittently from 
different sites in the scalp, and from sebaceous cysts on the 
face and scalp. VA outpatient treatment notes from 1996 to 
2001 reflect reports of bumps to the hairline in April 2001, 
with pustules noted on the posterior neck, treated with 
erythromycin topical.

In May 2002 decision, the RO effectuated the reduction from 
10 to 0 percent for disability of sebaceous cysts, scalp and 
face, effective from August 1, 2002. In a July 2002 statement 
attached to a VA Form 9, the veteran expressed disagreement 
with the reduction of his combined disability rating from 30 
to 10 percent, and argued for increase, asserting that the 
rating should be no less than 40 percent for his 
disabilities.  The RO responded in a letter acknowledging his 
disagreement with both reductions.

On October 2003 VA skin examination, reports were of 
recurrent cysts on the scalp and face, approximately six per 
year since separation in 1991, treated with continuous oral 
tetracycline. His last cyst was one month prior on the right 
zygoma where there was a pigmented spot. He reported itching 
of the scalp without much improvement. Examination revealed 
folliculitis capitis on the right frontal scalp, with three 
to four 3mm papules with overlying crusts. On the right 
temple was a 10 mm slightly depressed scar with no adherence 
to underlying tissue and no tenderness to palpation. There 
was no significant edema or keloid formation on the head and 
neck area. There was no limitation of motion or other 
limitation of function caused by any of the scars, and no 
gross distortion or symmetry of any feature of the face due 
to the scars. Diagnostic assessment included recurrent cysts 
on scalp and face consistent with epidermal inclusion cysts 
(sebaceous cysts). Also noted were discomfort associated with 
the left vertex scar at site of first surgically treated 
cyst, small cyst on right cheek resolving inflammation, well-
healed scar on left temple. The examiner noted probable focus 
of scalp folliculitis on the right frontal scalp, mildly 
tender on examination and recurrent, possibly contributing to 
itching.

In a February 2003 rating decision, the RO increased the 
(reduced) 0 percent rating for sebaceous cyst, scalp and 
face, to 10 percent, effective from August 30, 2002, and 
continued the noncompensable rating for folliculitis of the 
scalp.  This was noted to be as a result of the criteria 
which became effective as of that date.

In a November 2004 hearing, the veteran and his spouse 
testified before the undersigned to the effect that his back 
disability had worsened. He testified to skin problems 
including scabbing in the scalp and on other parts of the 
body, scratching, pain in the area of the scalp surgery for 
sebaceous cyst, and constant soreness. He also reported 
hyperpigmentation in areas, and constant itching. He denied 
having to miss work because of the skin conditions. 

Pertinent to the Board's June 2005 remand, the veteran 
underwent VA skin examination in October 2005, with review of 
the C-file by the examiner. The veteran used various oral 
medications, and topical steroids for skin problems. He 
reported soreness of the scalp with radiating pain to the 
occiput causing loss of sleep. 

Pertinent physical examination revealed multiple ice - pick 
scars involving the beard area. On left crown of the scalp 
was a 1x1 cm. area of alopecia with a 3 mm area of 
hypopigmentation within it, and several small cobblestone 
papules measuring 1-2 mm. Diagnosis included follicular 
occlusion triad with cystic acne and folliculitis decalvans 
involving the scalp and beard, active in service and still 
active presently, although there were no active cysts at the 
time of examination; and diffuse pruritis with diagnosis in 
service of atopic dermatitis and dermagraphism. The examiner 
concluded that it was likely that the veteran had atopic 
dermatitis and persistent pruritis and xerosis. 

In various statements, and more recent February 2006 written 
brief presentation, the veteran and his representative 
contend that higher ratings are warranted for the service-
connected skin disabilities.

Although the RO increased the rating for sebaceous cysts, 
scalp and face, back to its prior 10 percent rating effective 
from August 30, 2002, the effective date of revisions to the 
rating criteria for skin disabilities.  Evaluation or 
restoration of the 10 percent rating for the prior period of 
1 month is considered in the remand. 

Disability evaluations are determined by the application of a 
schedule of ratings based on the average impairment of 
earning capacity caused by a given disability. 38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1. Separate diagnostic codes identify the 
various disabilities. Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 38 
C.F.R. § 4.20.

The service-connected sebaceous cysts of scalp and face, were 
rated at 0 percent from March 1991 under diagnostic code (DC) 
7819, increased to 10 percent effective from July 1997, 
reduced to 0 percent effective from August 1, 2002 after an 
October 1999 VA examination, and increased to 10 percent 
disabling effective from August 30, 2002, after a January 
2003 VA examination, pursuant to revised DC 7819-7800. Scalp 
folliculitis has been continuously noncompensably rated as 
eczema, under DC 7899-7806, effective from March 1991.

As noted above, new VA regulations for rating skin disorders 
were promulgated and became effective in August 30, 2002. See 
67 Fed. Reg. 49,590-99 (July 31, 2002); see also corrections 
at 67 Fed. Reg. 58,448 (September 16, 2002) and 67 Fed. Reg. 
62,889 (October 9, 1992). As there is no indication that the 
revised criteria are intended to have retroactive effect, VA 
has a duty to adjudicate the claim only under the former 
criteria for any period prior to the effective date of the 
new provisions, and to consider the revised criteria for the 
period beginning on the effective date of the new provisions.  
See Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-
2000 (2000) and 7-2003 (2003). The Board notes that the 
retroactive reach of the new regulation under 38 U.S.C.A. § 
5110(g) can be no earlier than the effective date of that 
change. See VAOPGCPREC 3-2000 (2000); DeSousa v. Gober, 10 
Vet. App. 461, 467 (1997). The RO considered the revised 
regulations; therefore, the Board may proceed with a decision 
in this case without prejudice to the veteran. See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

After review of the evidence, the Board concludes that there 
is no evidentiary basis for an increased rating prior to 
August 30, 2002, the effective date of the new provisions, 
thus the Board will forego any discussion of former criteria.  
The question of whether the 1 month restoration of the 10 
percent rating, to include the propriety of the reduction 
will be considered in the remand.

The disabilities were originally rated under criteria in 
effect prior to August 30, 2002, when scars of the head, 
face, or neck were also rated on the basis of disfigurement. 
Under the criteria in effect prior to August 30, 2002, a 
noncompensable evaluation is warranted if the disfigurement 
is slight, and a 10 percent evaluation is warranted if the 
disfigurement is moderate. Severe disfigurement, especially 
if producing a marked and unsightly deformity of the eyelids, 
lips, or auricles, warrants a 30 percent evaluation. 
Disfiguring scars warrant a 50 percent evaluation if there is 
complete or exceptionally repugnant deformity of one side of 
the face, or marked or repugnant bilateral disfigurement. 38 
C.F.R. § 4.118, Diagnostic Code 7800 (2002).

A note following DC 7800 provides that the 10 percent rating 
may be increased to 30 percent, the 30 percent to 50 percent 
and the 50 percent to 80 percent if in addition to tissue 
loss and cicatrization, there is marked discoloration, color 
contrast, or the like. The most repugnant, disfiguring 
conditions, including scars and diseases of the skin, may be 
submitted with several unretouched photographs for rating by 
the central office.

Under the criteria which became effective August 30, 2002, 
(hereinafter revised criteria), disfigurement of the head, 
face, or neck is assigned a 10 percent evaluation if there is 
one characteristic of disfigurement. A 30 percent evaluation 
is warranted if there are visible or palpable tissue loss and 
either gross distortion or asymmetry of one feature or paired 
set of features [nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips], or if there are two 
or three characteristics of disfigurement. A 50 percent 
evaluation is authorized if there is visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features [nose, chin, forehead, 
eyes (including eyelids), ears (auricles), cheeks, lips], or 
if there are four or five characteristics of disfigurement. 
An 80 percent evaluation is assigned for visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired sets of features [nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips], or if there are six or more characteristics of 
disfigurement. 38 C.F.R. § 4.118, Diagnostic Code 7800 
(2005).

The eight characteristics of disfigurement, for purposes of 
evaluation under 38 C.F.R. § 4.118, are: (1) A scar five or 
more inches (13 or more centimeters (cm.)) in length; (2) A 
scar at least one-quarter inch (0.6 cm.) wide at its widest 
part; (3) The surface contour of the scar is elevated or 
depressed on palpation; (4) The scar is adherent to 
underlying tissue; (5) The skin is hypo- or hyper-pigmented 
in an area exceeding six square inches (39 sq. cm.); (6) The 
skin texture is abnormal (irregular, atrophic, shiny, scaly, 
etc.) in an area exceeding six square inches (39 sq. cm.); 
(7) There is underlying soft tissue missing in an area 
exceeding six square inches (39 sq. cm.); (8) The skin is 
indurated and inflexible in an area exceeding six square 
inches (39 sq. cm.). 38 C.F.R. § 4.118, Diagnostic Code 7800 
(2005).

Also, for scars, under the revised criteria which became 
effective August 30, 2002, a 10 percent evaluation is 
authorized for superficial, unstable scars. 38 C.F.R. § 
4.118, Diagnostic Code 7803 (2005). A note following this 
diagnostic code provides that an unstable scar is one where, 
for any reason, there is frequent loss of covering of the 
skin over the scar.

Under the revised criteria, a 10 percent evaluation is 
authorized for superficial scars that are painful on 
examination. 38 C.F.R. § 4.118, DC 7804 (2005). Notes 
following Diagnostic Codes 7803 and 7804 provide that a 
superficial scar is one not associated with underlying soft 
tissue damage.

The revised criteria for eczema, Diagnostic Code 7806, now 
includes dermatitis, and provide for a 10 percent rating 
where at least 5 percent, but less than 20 percent, of the 
entire body, or at least 5 percent, but less than 20 percent, 
of exposed areas are affected or intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of less than six 
weeks during the past 12 month period. A rating of 30 percent 
is warranted where 20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas are affected, or systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs are required for a total duration of six weeks or more, 
but not constantly, during the past 12- month period. 38 
C.F.R. § 4.118, Diagnostic Code 7806 (2005).

The Board notes that the revised criteria for rating skin 
disabilities also include a diagnostic code for acne, DC 
7828. Superficial acne (comedones, papules, pustules and 
superficial cysts) of any extent warrants a noncompensable 
evaluation. A 10 percent evaluation is warranted where there 
is deep acne (deep inflamed nodules and pus-filled cysts) 
affecting less than 40 percent of the face and neck or deep 
acne other than on the face and neck. A 30 percent evaluation 
is awarded where there is deep acne affecting 40 percent or 
more of the face and neck. Acne may also be rated as 
disfigurement of the head, face, or neck, or under the 
diagnostic criteria for scars, depending upon the predominant 
disability. 38 C.F.R. § 4.118, Diagnostic Code 7828.

In the present case, the service medical records reflect a 
course of cystic skin manifestations including facial papules 
and pustules in different locations of the scalp, head, 
forehead, cheek, chin or beard, and neck. It is noted that 
the reduction was proposed in 2000 based on October 1999 VA 
skin examination showing diagnosis of scars from previous 
sebaceous cysts, but finding no active pathology. However, 
the veteran was examined in January 2003 and October 2005 
which found active and resolving pathology. In rating the 
sebaceous cysts of scalp and face disability, the overall 
disability picture shows that the disability is more 
appropriately and favorably rated as disfigurement of the 
head, face, and neck. The evidence includes depressed scar on 
scalp of the left vertex, mild adherent scar of shiny 
texture, residual scars of sebaceous cystic activity noted on 
the zygoma, scattered icepick scars on bilateral cheeks and 
beard areas, including active discomfort on the site of the 
surgically treated cyst on left vertex, recent cyst on right 
cheek resolving with inflammation, depressed scar on the 
right temple, left lip scar, and hyperpigmentation on the 
right zygoma, forehead and scalp. October 2005 VA examination 
also showed alopecia on the left vertex area of size 1x1 cm., 
hypopigmentation, cobblestone papules, multiple scars on the 
temples and forehead, and hyperpigmentation in areas. These 
manifestations more closely approximate two to three 
characteristics of disfigurement, warranting a 30 percent 
rating under revised DC 7819-7800, when rated for 
disfigurement of the head, face, and neck under the new 
criteria.

A higher rating is unwarranted under any other applicable 
codes. There is no visible or palpable tissue loss or gross 
distortion or symmetry of two features or paired sets of 
features, or with four or five characteristics of 
disfigurement to warrant a higher 50 percent rating under DC 
7800. Although there is medical evidence that the veteran 
receives continuous antibiotic treatment for cystic acne of 
the scalp and face, there is no evidence that more than 40 
percent of the body, or of exposed areas are affected, or 
that there has been systemic therapy such as corticosteroids 
or immunosuppressive drugs required over the past 12-month 
period, for higher ratings analogous to eczema under DC 7806. 
Active cysts seen in January 2003 VA examination had resolved 
on October 2005 VA examination. Further, more recent October 
2005 examiner noted there was no significant inflammation, 
edema, or keloid on head and neck , and the scars were well-
healed. Additionally, a higher rating is unavailable rating 
as acne under DC 7828, as the maximum rating available under 
that code is 30 percent.  More signs of disfigurement have 
not been shown.

As regards rating of the service-connected scalp 
folliculitis, the evidence shows a cluster of three or four 
papules with overlying crusts, mildly tender and itching in 
2003, and resolved in October 2005 to a 5mm area of atrophic 
scar on the right forehead, with pain and itching. The 
predominant disability, scar, is most appropriately evaluated 
as unstable superficial scar, with noted recurrent crusting, 
pain and instability, warranting a 10 percent rating under DC 
7803. Although the October 2005 VA examination noted there 
were no manifestations of active acne, or other systemic 
functional impairment, the Board believes that the assigned 
ratings adequately and fairly contemplate the recurrent and 
cyclical exacerbations of the veteran's manifestations. 

In making these determinations, the Board has considered all 
photographic evidence of record, and has afforded the veteran 
the benefit of reasonable doubt. 38 U.S.C.A. § 5107(b) (West 
Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

An increased rating of 30 percent, and no higher, is granted 
for sebaceous cysts of the scalp and face, subject to the 
regulations governing the payment of VA monetary

An increased rating of 10 percent, and no higher, is granted 
for scalp folliculitis, subject to the regulations governing 
the payment of VA monetary benefits


REMAND

In May 2000, the RO proposed reduction of the veteran's 
disability ratings for service-connected cysts of scalp and 
face. In a May 2002 rating action, the RO effectuated the 
reductions for service-connected sebaceous cysts, scalp and 
face to 0 percent, and the low back disability to 10 percent. 
In July 2002, the veteran expressed disagreement on both 
issues. However, in November 2002, the RO issued a statement 
of the case only on the issue of the low back disability. To 
date, the veteran has not been provided a statement of the 
case in response to his notice of disagreement on the issue 
of sebaceous cysts of scalp and face. Consequently, a remand 
is required for issuance of a statement of the case. See 
Manlicon v. West, 12 Vet. App. 238 (1999).

Close review of the claims folder, in entering the above 
decision, revealed that the question of restoration, to 
include the propriety of the reduction covers just 1 month 
from August 1 to August 30, 2002.

Accordingly, the case is REMANDED for the following action:

The veteran should be provided a 
statement of the case in response to his 
notice of disagreement with the May 2002 
rating decision on the stated issue of 
the restoration of a 10 percent rating, 
to include the propriety of the 
reduction.  The veteran should also be 
informed of the requirements to perfect 
an appeal with respect to this issue.  If 
a substantive appeal is not submitted, 
there is no jurisdiction of this issue to 
the Board.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


